UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                __

                           No. 01-30853
                         Summary Calendar
                                __

                       WILLIAM S. JOHNSON,

                                               Petitioner-Appellant,

                              versus

         BURL CAIN, Warden, Louisiana State Penitentiary,

                                                Respondent-Appellee.



           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (No. 97-CV-1338)

                          August 1, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William S. Johnson, Louisiana prisoner # 99104, appeals the

denial of 28 U.S.C. § 2254 habeas relief concerning his 1979

conviction of first-degree murder.     On 24 January 2002, our court

granted Johnson a certificate of appealability on the issue for
which our court, in a prior appeal, had ordered a remand to the

district court:   whether, for his claim that the jury charge on

reasonable doubt violated due process under Cage v. Louisiana, 498
U.S. 39 (1990), Johnson demonstrated cause and prejudice to excuse

his procedural default premised on the state court’s conclusion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that Johnson’s state postconviction application was barred by the

three-year limitations provision, LA. REV. STAT. ANN. art. 930.8.

See Johnson v. Cain, 215 F.3d 489, 497 (5th Cir. 2000).

     “The procedural-default doctrine ... precludes federal habeas

review when the last reasoned state court opinion addressing a

claim explicitly rejects it on a state procedural ground.”               Hughes

v. Johnson, 191 F.3d 607, 614 (1999) (citing Ylst v. Nunnemaker,

501 U.S. 797, 801, 803 (1991)), cert. denied, 528 U.S. 1145 (2000).

“When the state court has relied on an independent and adequate

state procedural rule, federal habeas review is barred unless the

petitioner demonstrates either cause and prejudice or that a

failure   to   address   the   claim       will   result   in   a   fundamental

miscarriage of justice.” Id. (citing Coleman v. Thompson, 501 U.S.
722, 750 (1991)).   “Cause is defined as ‘something external to the

petitioner, something that cannot fairly be attributed to him’ that

impedes his efforts to comply with the [state] procedural rule.”

Moore v. Roberts, 83 F.3d 699, 704 (5th Cir. 1996) (citing Coleman,
501 U.S. at 753), cert. denied, 519 U.S. 1093 (1997).

     Johnson contends that, on remand, he submitted evidence in the

form of personal affidavits showing he had “cause” to excuse the

procedural default, in that: he submitted his state postconviction

application prior to the 1 October 1991 effective date of art.

930.8; but state officials did not file the application.                In the

prior appeal, however, our court, determined that this allegation

was “not supported by the record”.           Johnson, 215 F.3d at 494, 495.

Because Johnson is barred by the “law of the case” doctrine from

challenging this determination, see United States v. Lawrence, 179

                                       2
F.3d 343, 351 (5th Cir. 1999), cert. denied, 528 U.S. 1096 (2000),

and has offered no other evidence to show cause, the district court

did not err in concluding Johnson had not shown cause to excuse his

procedural default.

     In any event, Johnson has not established that he would be

prejudiced by failure to consider the merits of his Cage claim; he

cannot show that trial errors “worked to his actual and substantial

disadvantage”.   See James v. Cain, 56 F.3d 662, 666 (5th Cir. 1995)

(citing Murray v. Carrier, 477 U.S. 478, 494 (1986)). Although the

jury charge contained the three terms found objectionable by the

Supreme Court in Cage (“grave uncertainty”, “actual or substantial

doubt”, and “moral certainty”), the charge contained additional

language that negated the defectiveness of the “moral certainty”

phrase.   See Williams v. Cain, 229 F.3d 468, 476-77 (5th Cir.

2000), cert. denied, 122 S. Ct. 72 (2001).

                                                        AFFIRMED




                                 3